Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
The effective filing date of this application is March 27, 2020. This Office Action is in response to the Restriction/Election response filed June 7, 2021. This action is a NON-FINAL REJECTION.
Election/Restrictions
Applicant’s election without traverse of Invention I, an integrated circuit (IC) structure and a computer system, in the reply filed June 7, 2021 is acknowledged.  Applicant indicates Claims 1 – 12 and Claims 13 – 15 as drawn to the elected invention.
Claims 16 – 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Disclosed Invention
As best understood by Examiner, Applicant’s invention(s) is/are disclosed as drawn to three-dimensional (3D) monolithic integrated circuits (IC) having stacked transistor structures with asymmetrical electrical interconnects for electrical contact 
Exceedingly high positional accuracy is needed for electrical interconnects between terminals of stacked transistors. The electrical interconnects are formed by formation of high-aspect ratio vias in dielectric layers formed between upper-and lower-level stacked transistor structures; and
Use of a self-aligned, via etch is a known technique to improve positional accuracy. However, as a result of the vias having a high-aspect ratio, the via-etch forms tapered openings such that, even if there is very small misalignment between upper- and lower- transistors, the electrical terminal interconnect can fail to properly land on a terminal of a lower-transistor structure – which may result in a significantly reduced IC yield.
Claim Interpretation
To further the goal of compact prosecution (37 CFR 1.104(a)(1); See also MPEP § 2173.06), Examiner has interpreted the claims using the broadest reasonable interpretation consistent with the specification (MPEP § 904.01; MPEP § 2106 Section II; See In re Morris, 127 F.3d 1048, 44 USPQ2d 1023 (Fed. Cir. 1997) and In re NTP Inc., 654 F3d 1279, 99 USPQ 1481 (Fed. Cir. 2011). See also MPEP § 2111 - § 2116.01 for pertinent case law).
Specification
The disclosure is objected to because of the following informalities. Appropriate correction of the following is required: The abstract of the invention uses legal 
The abstract must commence on a separate sheet, preferably following the claims, under the heading “Abstract” or “Abstract of the Disclosure.” The sheet or sheets presenting the abstract may not include other parts of the application or other material. Form paragraph 6.16.01 (below) may be used if the abstract does not commence on a separate sheet. Note that the abstract for a national stage application filed under 35 U.S.C. 371 may be found on the front page of the Patent Cooperation Treaty publication (i.e., pamphlet). See MPEP § 1893.03(e).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words. The abstract should not exceed 15 lines of text. Abstracts exceeding 15 lines of text should be checked to see that it does not exceed 150 words in length ** . If the abstract ** > exceeds 150 words in < length, the application will be returned to the examiner for preparation of a shorter abstract. The form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided. The abstract should sufficiently describe the disclosure to assist readers in deciding whether there is a need for consulting the full patent text for details.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “This disclosure concerns,” “The disclosure defined by this invention,” “This disclosure describes,” etc.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Claim Objections
Claim 15 is objected to because of the following informalities:  Claim 15 is missing a period at the end of the claim. As such, Claim 15 must be amended to include a period to indicate the end of the claim. (See MPEP 608.01(m) “Form of Claims”).  Appropriate correction is required.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 11, 12, 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LILAK (WO 20190172879; pub. date December 9, 2019; This reference is cited in the IDS filed June 7, 2021; The figures cited below are from the Patent Family Document US 2020/0395386).
Regarding Claim 1: LILAK discloses an integrated circuit (IC) structure (FIG. 1A and 1G), comprising: 

    PNG
    media_image2.png
    648
    501
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    424
    293
    media_image3.png
    Greyscale


a first transistor structure 100A (FIG. 1A) comprising a first metal feature 118 adjacent to a first lateral width of a first channel, source, or drain semiconductor material sidewall 114 (FIG. 1G); 
a dielectric material 128 over the first transistor structure; and 
a second transistor structure 100B (FIG. 1A) over the dielectric material, the second transistor structure 100B comprising a second metal feature 140 over a second 
the second metal feature 140 extends through the dielectric material 128 and is contact with the first metal feature 118; 
the second metal feature has a lateral width that increases with depth in the dielectric material (See 128 at a location where region 130 limits the width of contact 140) by a greater amount in a first dimension (x) than in a second, orthogonal, dimension (z; See FIG. 1G and note no width change of contact 140); and the first dimension is substantially parallel to the first and second lateral widths (Interpreted as parallel to fin sidewalls).
Regarding Claim 13: LILAK discloses a computer system (See FIG. 8 and rejection of Claim 1 above), comprising: a power supply; and a processor IC die coupled to the power supply, the processor IC die comprising: a first device level comprising a first transistor structure having a first metal feature adjacent to a first lateral width of a first channel, source, or drain semiconductor material sidewall; a second device level comprises a second transistor structure having a second metal feature over a second lateral width of a second channel, source, or drain semiconductor material sidewall; and a dielectric material between the first and second device levels, wherein an electrical interconnect coupling the first and second metal features through the dielectric material has a lateral width that increases, with distance from the second device level, by a greater amount in a first dimension than in a second, orthogonal, dimension, and wherein the first dimension is substantially parallel to the first and second lateral widths.

Regarding Claim 12: LILAK discloses the IC structure of claim 1, wherein the semiconductor material sidewall comprises a polycrystalline or amorphous material comprising predominantly one or more Group IV elements, or a compound of predominantly oxygen and one or more metals.
Allowable Subject Matter
Claims 2, 3, 4, 5, 6, 7 – 10, 14, 15 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKI B. BOOKER whose telephone number is (571)270-1565.  The examiner can normally be reached on Monday - Friday 8am - 5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE A. PURVIS can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 


/V. B. B./
Examiner, Art Unit 2813



/SHAHED AHMED/Primary Examiner, Art Unit 2813